Case 21-10146-MFW   Doc 1244-2   Filed 06/28/21   Page 1 of 13




                       EXHIBIT A

                     Proposed Order
                Case 21-10146-MFW            Doc 1244-2         Filed 06/28/21        Page 2 of 13




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                    Chapter 11

    KNOTEL, INC., et al.,                                     Case No. 21-10146 (MFW)

                Debtors. 1                                    Jointly Administered

                                                              Re: Docket No. ___


          ORDER SUSTAINING SECOND OMNIBUS (NON-SUBSTANTIVE)
      OBJECTION TO CERTAIN (I) DUPLICATE CLAIMS, (II) AMENDED CLAIMS,
                       AND (III) LATE FILED CLAIMS


             Upon the objection (the “Objection”) the Official Committee of Unsecured Creditors (the

“Committee”) appointed in the chapter 11 cases of the above captioned debtors and debtors-in-

possession (the “Debtors”), pursuant to sections 105 and 502 of the Bankruptcy Code, Bankruptcy

Rule 3007, and Local Rule 3007-1, to certain proofs of claim filed by the claimants (the

“Claimants”) listed on Schedule 1 (the “Duplicate Claims”), Schedule 2 (the “Amended

Claims”), and Schedule 3 (the “Late Filed Claims” and collectively with the Duplicate Claims

and Amended Claims, the “Disputed Claims”) hereto; and this Court having reviewed the

Objection and the Saltzman Declaration; and this Court having determined that the relief requested

in the Objection is in the best interests of the Debtors, their estates, their creditors, and other parties

in interest and that the legal and factual bases set forth in the Objection establish just cause for the

relief granted herein; and this Court having jurisdiction to consider the Objection and the relief



1
  A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
claims and noticing agent at https://www.omniagentsolutions.com/knotel or, alternatively, via the Bankruptcy Court
at https://ecf.deb.uscourts.gov/cgi-bin/login.pl with a Public Access to Court Electronic Records (“PACER”) account,
which may be obtained at https://pacer.uscourts.gov. The Debtors’ service address in these chapter 11 cases is 9 East
8th Street, Box 113, New York, NY 10003.
            Case 21-10146-MFW         Doc 1244-2      Filed 06/28/21      Page 3 of 13




requested therein in accordance with 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order

of Reference from the United States District Court for the District of Delaware dated as of February

29, 2012; and consideration of the Objection and the relief requested therein being a core

proceeding under 28 U.S.C. § 157(b)(2); and this Court having authority to enter a final order

consistent with Article III of the United States Constitution; and venue being proper before this

Court under 28 U.S.C. §§ 1408 and 1409; and it appearing that proper and adequate notice of the

Objection has been given and that no other or further notice is necessary; and upon all of the

proceedings before this Court; and after due deliberation thereon; and good and sufficient cause

appearing therefor, it is hereby

       ORDERED, ADJUDGED AND DECREED THAT:

       1.      The Objection is SUSTAINED as set forth herein.

       2.      Any response to the Objection not otherwise withdrawn, resolved, or adjourned is

hereby overruled on its merits.

       3.      Each of the Duplicate Claims listed in the column titled “Duplicate Claim to be

Disallowed” on the attached Schedule 1 is disallowed and expunged in its entirety. The claims

listed under the column titled “Remaining Claim” on the attached Schedule 1 shall remain on the

Claims Register, unless such Remaining Claim is otherwise disallowed by this Order or another

Order of this Court, subject the Debtors’, the Committee’s, or any other parties’ further objections

on any substantive or non-substantive grounds.

       4.      The Amended Claims listed under the column titled “Amended Claim to be

Disallowed” on the attached Schedule 2 are disallowed and expunged in their entirety. The claims

listed under the column titled “Remaining Claim” on the attached Schedule 2 shall remain on the

Claims Register, unless such Remaining Claims are otherwise disallowed by this Order or another



                                                 2
             Case 21-10146-MFW         Doc 1244-2       Filed 06/28/21     Page 4 of 13




order of this Court, subject to the Debtors’, the Committee’s, or any other parties’ further

objections on any substantive or non-substantive grounds.

        5.      The Late Filed Claims listed on the attached Schedule 3 are disallowed and

expunged in their entirety.

        6.      Notwithstanding Local Delaware Bankruptcy Rule 3007-1(f)(iii), the rights of the

Debtors, the Committee, or any other party to: (i) file subsequent objections to any claims listed

on any of the Schedules annexed hereto on any ground, substantive or non-substantive (as

permitted by the Court); (ii) amend, modify or supplement the Objection, including, without

limitation, filing objections to further amended or newly-filed claims; (iii) seek to expunge or

reduce any claim to the extent all or a portion of such claim has been paid; and (iv) settle any claim

for less than the asserted amount, are expressly preserved. Additionally, should one or more of

the grounds of objection stated in the Objection be overruled, the Debtors’, the Committee’s, and

any other parties’ rights to object to the remaining Claims on any other grounds are preserved. For

the avoidance of doubt, leave from the requirements of Local Delaware Bankruptcy Rule 3007-

1(f)(iii) is hereby granted.

        7.      The objection to each claim, as addressed in the Objection and as set forth in the

attached Schedules, constitutes a separate contested matter as contemplated by Bankruptcy Rule

9014 and Local Rule 3007-1. This Order shall be deemed a separate order with respect to each

such claim that is the subject of the Objection. Any stay of this Order pending appeal by any

claimants whose claims are subject to this Order shall only apply to the contested matter that

involves such claimant and shall not act to stay the applicability and/or finality of this Order with

respect to any other contested matters addressed in the Objection and this Order.




                                                  3
             Case 21-10146-MFW         Doc 1244-2       Filed 06/28/21     Page 5 of 13




       8.      Omni is authorized and directed to modify the Claims Register to comport with the

relief granted by this Order.

       9.      Nothing in this Order or the Objection is intended or shall be construed as a waiver

of any of the rights the Debtors, the Committee, or any other party may have to enforce rights of

setoff against the claimants.

       10.     This Order is immediately effective and enforceable, notwithstanding the possible

applicability of Bankruptcy Rule 6004(h) or otherwise.

       11.     This Court shall retain jurisdiction with respect to all matters arising from or related

to the implementation and/or interpretation of this Order.




                                                  4
Case 21-10146-MFW   Doc 1244-2   Filed 06/28/21   Page 6 of 13




                      SCHEDULE 1

                     Duplicate Claims
                                      Case 21-10146-MFW             Doc 1244-2      Filed 06/28/21         Page 7 of 13


                                               SECOND OMNIBUS CLAIMS OBJECTION
                                                                     SCHEDULE 1
                                                       KNOTEL, INC., ET AL., CASE NO. 21-10146 (MFW)
                                                                    DUPLICATE CLAIMS



                                                       REMAINING       DUPLICATE
                                                         CLAIM        CLAIM TO BE      REMAINING CLAIM
    NAME OF CLAIMANT                   DEBTOR           NUMBER        DISALLOWED           AMOUNT      REASON FOR DISALLOWANCE
1                                                                                                      Claimant filed multiple claims for the same liability and
                                                                                                       the liability included in the claim noted in the column
                                                                                                       "Duplicate Claim to be Disallowed" is duplicative of the
    Creditor 4980                       Knotel, Inc.        61              78            $14,503.48
                                                                                                       claim in the column "Remaining Claim Number." The
                                                                                                       Duplicate Claim should be disallowed and expunged in
                                                                                                       its entirety.
2                                                                                                           Claimant filed multiple claims for the same liability and
                                                                                                            the liability included in the claim noted in the column
                                                                                                            "Duplicate Claim to be Disallowed" is duplicative of the
    Design Within Reach, Inc.          Knotel, Inc.         26              66             $11,626.11
                                                                                                            claim in the column "Remaining Claim Number." The
                                                                                                            Duplicate Claim should be disallowed and expunged in
                                                                                                            its entirety.
3                                                                                                           Claimant filed multiple claims for the same liability and
                                                                                                            the liability included in the claim noted in the column
                                                                                                            "Duplicate Claim to be Disallowed" is duplicative of the
    FILCO CARTING CORP                 Knotel, Inc.         18              19              $431.15
                                                                                                            claim in the column "Remaining Claim Number." The
                                                                                                            Duplicate Claim should be disallowed and expunged in
                                                                                                            its entirety.
4                                                                                                           Claimant filed multiple claims for the same liability and
                                                                                                            the liability included in the claim noted in the column
                                                                                                            "Duplicate Claim to be Disallowed" is duplicative of the
    FULLSTREAM, LLC                    Knotel, Inc.        347             349             $34,000.00
                                                                                                            claim in the column "Remaining Claim Number." The
                                                                                                            Duplicate Claim should be disallowed and expunged in
                                                                                                            its entirety.
5                                                                                                           Claimant filed multiple claims for the same liability and
                                                                                                            the liability included in the claim noted in the column
    Life Insurance Company of North                                                                         "Duplicate Claim to be Disallowed" is duplicative of the
                                       Knotel, Inc.        247             355            $102,175.20       claim in the column "Remaining Claim Number." The
    America
                                                                                                            Duplicate Claim should be disallowed and expunged in
                                                                                                            its entirety.
                                        Case 21-10146-MFW        Doc 1244-2     Filed 06/28/21   Page 8 of 13


6                                                                                                Claimant filed multiple claims for the same liability and
                                                                                                 the liability included in the claim noted in the column
    New York Life Group Insurance of NY,
                                                                                                 "Duplicate Claim to be Disallowed" is duplicative of the
    f/k/a Cigna Life Insurance Company of   Knotel, Inc.   251        354           $48,721.63
                                                                                                 claim in the column "Remaining Claim Number." The
    New York
                                                                                                 Duplicate Claim should be disallowed and expunged in
                                                                                                 its entirety.
7                                                                                                Claimant filed multiple claims for the same liability and
                                                                                                 the liability included in the claim noted in the column
                                                                                                 "Duplicate Claim to be Disallowed" is duplicative of the
    Project Tactical Solutions, LLC         Knotel, Inc.   158        12             $9,135.00
                                                                                                 claim in the column "Remaining Claim Number." The
                                                                                                 Duplicate Claim should be disallowed and expunged in
                                                                                                 its entirety.
8                                                                                                Claimant filed multiple claims for the same liability and
                                                                                                 the liability included in the claim noted in the column
    STEPPING STONE CONSTRUCTION                                                                  "Duplicate Claim to be Disallowed" is duplicative of the
                                            Knotel, Inc.   77         170           $12,982.00   claim in the column "Remaining Claim Number." The
    MANAGEMENT, INC.
                                                                                                 Duplicate Claim should be disallowed and expunged in
                                                                                                 its entirety.
9                                                                                                Claimant filed multiple claims for the same liability and
                                                                                                 the liability included in the claim noted in the column
                                                                                                 "Duplicate Claim to be Disallowed" is duplicative of the
    Trextel LLC                             Knotel, Inc.   46         226           $15,390.00   claim in the column "Remaining Claim Number." The
                                                                                                 Duplicate Claim should be disallowed and expunged in
                                                                                                 its entirety.




                                                                            2
Case 21-10146-MFW   Doc 1244-2   Filed 06/28/21   Page 9 of 13




                      SCHEDULE 2

                     Amended Claims
                                        Case 21-10146-MFW           Doc 1244-2      Filed 06/28/21         Page 10 of 13


                                                    SECOND OMNIBUS CLAIMS OBJECTION
                                                                       SCHEDULE 2
                                                         KNOTEL, INC., ET AL., CASE NO. 21-10146 (MFW)
                                                                       AMENDED CLAIMS

                                                          REMAINING        AMENDED
                                                            CLAIM        CLAIM TO BE     REMAINING CLAIM
    NAME OF CLAIMANT                      DEBTOR           NUMBER        DISALLOWED          AMOUNT      REASON FOR DISALLOWANCE
1                                                                                                        Claimant filed an amended claim for the same liability
                                                                                                         which superseded the original claim. The amended
    AllModular Systems, Inc.              Knotel, Inc.        215             72           $390,370.52
                                                                                                         claim should be disallowed and expunged in its
                                                                                                         entirety.
2                                                                                                        Claimant filed an amended claim for the same liability
                                                                                                         which superseded the original claim. The amended
                                                                                                         claim should be disallowed and expunged in its
    Creditor 4990                         Knotel, Inc.        161             148           $49,400.00
                                                                                                         entirety.


3                                                                                                             Claimant filed an amended claim for the same liability
    Connecticut Department of Revenue                                                                         which superseded the original claim. The amended
                                          Knotel, Inc.        352             224              $565.00        claim should be disallowed and expunged in its
    Services
                                                                                                              entirety.
4                                                                                                             Claimant filed an amended claim for the same liability
    Connecticut Department of Revenue                                                                         which superseded the original claim. The amended
                                          Knotel, Inc.        353             352              $565.00
    Services                                                                                                  claim should be disallowed and expunged in its
                                                                                                              entirety.
5                                                                                                             Claimant filed an amended claim for the same liability
                                                                                                              which superseded the original claim. The amended
    G & S Realty 1, LLC                   Knotel, Inc.        142             56            $1,731,458.81
                                                                                                              claim should be disallowed and expunged in its
                                                                                                              entirety.
6                                                                                                             Claimant filed an amended claim for the same liability
                                                                                                              which superseded the original claim. The amended
    Legato Builders, LLC                  Knotel, Inc.        113              9             $570,183.60
                                                                                                              claim should be disallowed and expunged in its
                                                                                                              entirety.
7                                                                                                             Claimant filed an amended claim for the same liability
    Level 3 Communications, LLC a                                                                             which superseded the original claim. The amended
                                          Knotel, Inc.        345             217            $66,053.11
    CenturyLink Company                                                                                       claim should be disallowed and expunged in its
                                                                                                              entirety.
8                                                                                                             Claimant filed an amended claim for the same liability
                                                                                                              which superseded the original claim. The amended
    Neco Productions Inc.                 Knotel, Inc.        141             140            $60,000.00       claim should be disallowed and expunged in its
                                                                                                              entirety.
                                             Case 21-10146-MFW      Doc 1244-2       Filed 06/28/21      Page 11 of 13


9                                                                                                           Claimant filed an amended claim for the same liability
                                                                                                            which superseded the original claim. The amended
     Neco Productions Inc.                     Knotel, Inc.   146          140              $60,000.00
                                                                                                            claim should be disallowed and expunged in its
                                                                                                            entirety.
10                                                                                                          Claimant filed an amended claim for the same liability
     New York State Department of Taxation                                                                  which superseded the original claim. The amended
                                           Knotel, Inc.       121           67             $1,415,326.67
     and Finance                                                                                            claim should be disallowed and expunged in its
                                                                                                            entirety.
11                                                                                                          Claimant filed an amended claim for the same liability
                                                                                                            which superseded the original claim. The amended
     Quench USA                                Knotel, Inc.   15            14              $94,751.69
                                                                                                            claim should be disallowed and expunged in its
                                                                                                            entirety.
12                                                                                                          Claimant filed an amended claim for the same liability
                                                                                                            which superseded the original claim. The amended
     Trulijune Construction Services, Inc.     Knotel, Inc.   340           8               $39,052.89
                                                                                                            claim should be disallowed and expunged in its
                                                                                                            entirety.




                                                                                 2
Case 21-10146-MFW   Doc 1244-2   Filed 06/28/21   Page 12 of 13




                      SCHEDULE 3

                     Late Filed Claims




                            2
                              Case 21-10146-MFW                Doc 1244-2     Filed 06/28/21        Page 13 of 13


                                          SECOND OMNIBUS CLAIMS OBJECTION
                                                                SCHEDULE 3
                                                 KNOTEL, INC., ET AL., CASE NO. 21-10146 (MFW)
                                                              LATE FILED CLAIMS

                                                 DATE CLAIM
     NAME OF CLAIMANT             DEBTOR            FILED       CLAIM NUMBER      CLAIM AMOUNT       REASON FOR DISALLOWANCE
1    71 VISUALS                   Knotel, Inc.    5/10/2021          339            $49,177.76       Claim filed after applicable Bar Date.
2    Arlo Technologies, Inc.      Knotel, Inc.     5/6/2021          359            $36,000.00       Claim filed after applicable Bar Date.
3    CHL ELECTRICAL CONTRACTORS                                                                      Claim filed after applicable Bar Date.
                                  Knotel, Inc.     5/17/2021         342             $1,409.93
     INC
4    David Shapiro                Knotel, Inc.     5/7/2021          336              $8,000.00      Claim filed after applicable Bar Date.
5    FULLSTEAM, LLC               Knotel, Inc.     5/27/2021         347             $34,000.00      Claim filed after applicable Bar Date.
6    FULLSTEAM, LLC               Knotel, Inc.     5/27/2021         349             $34,000.00      Claim filed after applicable Bar Date.
7    Jacqueline Keeley            Knotel, Inc.     6/4/2021          350              $1,796.00      Claim filed after applicable Bar Date.
8    Maxair Mechanical, LLC       Knotel, Inc.     5/27/2021         344              $5,737.39      Claim filed after applicable Bar Date.
9    Nelson Orellana              Knotel, Inc.      6/7/2021         351           $15,000,000.00    Claim filed after applicable Bar Date.
10   OMNIDEK, INC                 Knotel, Inc.      5/7/2021         338              $4,350.00      Claim filed after applicable Bar Date.
11   RUDOLPH COMMERCIAL                                                                              Claim filed after applicable Bar Date.
                                  Knotel, Inc.                       348            $168,777.38
     INTERIORS, INC.                               5/27/2021
12   Stantec Architecture Inc.    Knotel, Inc.     5/24/2021         343            $413,743.42      Claim filed after applicable Bar Date.
13   Torys LLP                    Knotel, Inc.     5/21/2021         341            $19,330.62       Claim filed after applicable Bar Date.
